DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Replacement Sheets (3) were received for Figs. 19a-19d, 22a-22f, and 23a-23h were received on February 7, 2022.  These drawings are acceptable.  The Drawing Objection is withdrawn.

Response to Arguments
3.	Applicant’s arguments, see pages 13-16, filed February 7, 2022, with respect to the 35 USC 112(b) rejection of Claims 1-25 have been fully considered, but they are only partially persuasive.  Most of the indefiniteness concerns identified in the October 14, 2021 Office Action were addressed, however several were missed (e.g., Claim 1 still uses the term “optionally” in part (h), and Claim 10 still uses the term “hand-like”.)   In addition, while the amendments make the claims clearer, some of the changes made in Claim 1 have introduced new indefiniteness concerns because the limitations in later claims do not match or are redundant to the earlier limitations. 

4.	Applicant’s arguments, see pages 17-22, filed February 7, 2022, with respect to the 35 USC 103 rejection of Claims 1-25 have been fully considered and are persuasive.  The 35 USC 103 rejection is withdrawn.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “A modular, human driven or autonomous/automatic self- propelled field crops harvester (SPFCH) device, for selective picking of crops, said device comprises: 
a.	 a detachable propelled carrier system of an automatic or self-propelled harvester comprising a propelled driving device and supporting mechanisms;
b. 	a modular chassis, designed to be attached to said detachable propelled carrier system, said modular chassis comprises one or more modular, robotic hybrid harvesting arms, each arm comprises of: a proximal-end, a distal-end, and at least one robotic joint enabling vertical and horizontal movement, 
wherein: 
-   the proximal-end comprises a crop transporting mechanism designed to transport the harvested crop/fruit toward the SPFCH; and 
-   the distal-end comprises a picking head comprising: crop-identification optics; at least one sensor for sensing at least one of: proximity, rigidity, torque force for grabbing, size, color, shape, and brightness of the crop/fruit to be harvested; and a crop picking mechanism, said distal-end is designed to identify and harvest the fruit/crop and deliver same to the crop transporting mechanism of the proximal-end; 
wherein: 
-   the distal-end enables at least 2 more degrees of maneuverability for better accessibility of the picking head to the fruits/crop within a tree environment; 
-   said crop picking mechanism is selected from a gripper and a suction, or a combination thereof, and
-   each one of said robotic hybrid harvesting arms is adapted for vertical, horizontal and back and forth movements for accessing the fruits/crop and deliver same to a fruit/crop collecting catcher; 
c.	a computing system comprising a processor and a memory adapted for: receiving data from said crop-identification optics; detecting crop to be harvested and potential contaminants; and operating all the robotic harvesting arms; 
d. 	one or more modular horizontal or vertical boom, each modular boom comprising secured hanging points to mount said at least one or more modular robotic arms selected according to the crop being harvested, each secured hanging point comprises electricity connectors, and identification based data connection; 
e. 	a container for collecting the harvested crop; 
f. 	a first conveying system for transporting harvested crop from each harvesting arm or boom into said container; 
g. 	an automatic container replacer when said container is full; 
h. 	optionally, a flat hydraulic tail lift platform for collecting harvested crop or packed harvested crop; 
i. 	a magazine holding foldable containers and an automatic container replacer mechanism designed to automatically open/unfold said foldable containers whenever a container is filled and needs to be replaced; 
j. 	a second automatic conveying system for emptying harvested crop from the SPFCH; 
wherein said computing system controls: 
-   navigation of the SPFCH; 
-   a movement speed of the SPFCH during harvesting;; 
-   each one of the harvesting arms according to data obtained from said crop- identification optics, the type of crop being harvested, and a selected harvesting-algorithm; and 
-   each one of the crop picking mechanism, according to signals obtained from said sensors or optics.”

Claim 1 is indefinite for the following reasons:
 Claim 1 is directed to a “self-propelled field crops harvester (SPFCH) device, for selective picking of crops”, as recited in the preamble.  As such, it is understood that “crops” refers to a variety of different crops.  However, within the body of Claim 1, there are specific references to specific  crops, including the terms “fruit/crop”, “fruits/crop” and “a  tree environment”, all found in part (b) of Claim 1.  Given that the claimed device can also be used in harvesting cotton, it is unclear whether the limitations that recite “fruit/crop”, “fruits/crop or “tree” are applicable to harvesting cotton.  In other words, it is unclear whether the claimed features that use these specific “fruit(s)” or “tree” terms, such as the picking head and crop picking mechanism, are only used when picking fruit or whether they are also used when picking cotton.  In later dependent claims, specific conditions, such as “wherein said crop is light” in Claim 11, or “wherein said crop is not cotton” in Claim 13, are used to define additional details of the claimed features that are understood to be located on different chassis that are used to harvest different types of crops.  The fact that different chassis are used for different crops is supported by Applicant’s February 7, 2022 Remarks:
The present disclosure is aimed at providing a unique autonomous robotic harvester that enables harvesting vast amount of crop in large fields quickly and with minimal manual labor.  Moreover, the claimed harvester provides the ability to harvest different crops in the open field or orchards, by simply replacing one equipped chassis with another, each chassis is designed to be used for harvesting a different crop.
(See page 16; Emphasis added)  Without more clarity in Claim 1 with regard to which components are common to all of the different crop chasses, and which components are specific to a particular type of crop (e.g., the collecting catcher is understood to be specific to the fruit chassis), Claim 1 is at least ambiguous, and therefore, indefinite.  

Alternatively, Claim 1 is indefinite because there is no antecedent basis for the terms “crop/fruit” and “fruit/crop” as recited in part (b) on page 3 of Applicant’s response, and “fruits/crop” or “fruit/crop” as recited in part (b), page 4. 
Part (b) also recites “a crop transporting mechanism designed to transport the harvested crop/fruit toward the SPFCH”.  Part (f) recites “a first conveying system for transporting harvested crop from each harvesting arm or boom into said container.”  The first conveying system is best understood from the disclosure as being the “main conveyor” (6) that is supported by the booms (5), as shown in Fig. 1.    As such, it is unclear whether the “first conveying system” as recited in part (f) is the same or a different structure from the “crop transporting mechanism, as recited in part (b). 
Part (b) further recites “the distal-end enables at least 2 more degrees of maneuverability for better accessibility of the picking head to the fruits/crop within a tree environment”.    It is unclear as to what “more” in the phrase “2 more degrees of maneuverability” is referencing given that this is the first instance of using the term “degrees of maneuverability”.  It is believed this should recite “2 or more degrees of maneuverability”. 
Part (h) recites the term “optionally”, which makes Claim 1 indefinite because it is unclear whether the limitation(s) following the term is part of the claimed invention.  See MPEP § 2173.05(d).
Part (h) recites the term “packed harvested crop”, however, there is no antecedent basis for this term because there are no claimed elements in Claim 1 that are directed to “packing” the fruit.  In contrast, the use of “harvested crop” in part (h) is acceptable because part (b) includes limitations that recite that the crop is harvested (e.g., see “the crop/fruit to be harvested” and “harvest the fruit/crop”).  It should be noted that Claim 2 recites the “packing unit for packing the harvested crop”.
Part (i) recites “an automatic container replacer mechanism designed to automatically open/unfold said foldable containers whenever a container is filled and needs to be replaced”.  However, part (g) previously introduced “an automatic container replacer when said container is full”.  As such, part (i) is indefinite because it appears to be reciting the same claimed feature and/or function as previously recited in part (g) since both “replace” a container when it is full.  While the “automatic container replacer mechanism”  recited in part (i) may be broader in scope than the “automatic container replacer” recited in part (g), (e.g., because the “automatic container replacer mechanism” may include both the automatic container replacer and an un-named device that opens/unfolds the foldable containers), limitation (i) is ambiguous because it fails to recite whether the previously recited ““automatic container replacer” in fact forms a part of the recited “automatic container replacer mechanism”.
Claim 2 recites, “The SPFCH device of claim 1, further comprising at least one of: 
a packing unit for packing the harvested crop; 
a cassette holding folded containers; 
an unfolding mechanism for unfolding said folded containers; and 
a transporting mechanism for replacing a full container with a new empty unfolded container; 
a crane to pile containers of crop or crop-bales on top of each other and to efficiently order them on a collecting platform; 
foldable or extendable solar panels for recharging a rechargeable power source or for directly operating the SPFCH when day light is available and for protecting against dazzle at an acute angle, and a central electric circuit that manages the electricity generated by said solar panels and synchronizes them with the main electrical system of the SPFCH and its motored generator; or
a navigation system comprising GPS or guiding sensors, for controlling/navigating the SPFCH on roads or within a field to be harvested and while harvesting.”
Claim 2 is indefinite for the following reasons:
Claim 2 recites “a cassette holding folded containers”, while previously, Claim 1 recited “a magazine holding foldable containers”.  It is unclear whether the cassette in Claim 2 is the same or a different structure from the magazine recited in Claim 1.  If, in fact, the “cassette” in Claim 2 is a different structure than the “magazine” recited in Claim 1, there needs to be some type of distinction between these two claimed features since they are performing that same function (i.e. holding foldable/folded containers). 
Claim 2 also recites “a transporting mechanism for replacing a full container with a new empty unfolded container”.  The difference between the “automatic container replacer” and the “automatic container replacer mechanism”, as recited in Claim 1 and the “transporting mechanism” as recited in Claim 2 is unclear because they all perform the same function (i.e., replace a container when it is full).
Claim 2 further recites “a crane to pile containers of crop or crop-bales on top of each other”.  There is no antecedent basis for the term “crop-bales”.
Claim 9 recites, “The SPFCH device of claim 1, wherein said crop picking mechanism is a crop-gripper, and each harvesting robotic arm further comprises a cutting tool to cut the fruit's holding stem while grabbing the fruit without the need of second tool for cutting.”  Claim 9 is indefinite because Claim 1, part (b),  previously recited that “said crop picking mechanism is selected from a gripper and a suction”, and  it is unclear as to the difference between a “gripper” as recited in Claim 1 and a “crop-gripper” as recited in Claim 9.  In addition, there is no antecedent basis for “the fruit’s” because the term “fruit”, by itself, is not recited in Claim 1.  
(D)	Claim 10 recites, “The SPFCH device of claim 9, wherein said crop-gripper is a hand-like picking tool having 4-7 fingers.”  The term “hand-like” renders the claim indefinite because the claim includes elements not actually disclosed (i.e., those encompassed by the “like”), thereby making the scope of this limitation unascertainable. See MPEP 2173.05(d).
(E)	 Claim 13 recites, “The SPFCH device of claim 1, wherein said crop is not cotton, and each robotic harvesting arm comprises: (i) a crop-gripper mechanism designed to gently grip said crop and transfer the harvested crop to a conveyor belt mounted on the harvesting arm and the boom; and (ii) an automatic cutting mechanism designed to cut the crop's stem.”  Claim 1 recites that each harvesting arm includes a picking head that includes a “crop picking mechanism” for “harvest[ing] the fruit/crop and deliver[ing] same to the crop transporting mechanism.”  It is unclear as to whether the “crop-gripper mechanism” recited in Claim 13 is the same or different structure than the “crop picking mechanism” that can be a gripper, as recited in Claim 1, part (b).  Given that they appear to perform the same function, it appears that these are the same device and these two claimed features should be consistently named.  Moreover, if the device recited in Claim 13 is the same device as recited in Claim 1, it needs to be introduced with a definite article.  In addition, Claim 1, part (f) also recites “a first conveying system for transporting harvested crop from each harvesting arm or boom into said container” and as best understood from the disclosure this is the “main conveyor” (6) that is supported by the booms (5), as shown in Fig. 1.  As such, it is unclear whether the “a conveyor belt” is a part of the “first conveying system” that is recited in Claim 1, or a different structure that is in addition to the “first conveying system”.

(F)	Claim 14 similarly recites the term “hand-like”, and is also indefinite for the same reason described above for Claim 10.

(G)	Claim 15 recites, “a conveyer for transporting ready bales to a collecting trailer platform or to a tail hydraulic lift platform”, however, this term was already introduced in Claim 1, part (h).  As such, this claimed feature should be used with a definite article. 

(H)	Claim 20 recites, “A process of harvesting row crops comprising the steps of: a) attaching a modular chassis as defined in claim 1 to a detachable propelled carrier system as defined in claim 1 to obtain the SPFCH device of claim 1.”  Because these terms were previously recited in claim 1, they should be introduced with a definite article.  In addition, Claim 20 recites “emptying or transferring a container filled with harvested crop or a packed crop”, and the term “container should also be used with a definite article since it was previously introduced in Claim 1.  Finally, there is no antecedent basis for the term “a transporting system/conveyor” because different terms were recited in Claim 1, (i.e., “a crop transporting mechanism” in part (b) and “a first conveying system” in part (f).
(I)	Claim 21 recites, “sampling every container or crop’s bale for assessing quality control”.  There is no antecedent basis for the term “crop’s bale” as this exact term is nor previously recited in Claim 20 nor Claim 1.	
(J)	Claim 24 recites “each (hybrid) robotic harvesting arm”.  It is unclear whether the information contained in parenthesis (i.e., “hybrid”) forms a part of the claim or not. In addition, Claim 24 recites “a conveyor belt mounted on the boom” and it is unclear whether this is the same or a different structure from either the “crop transporting mechanism” recited in Claim 1, part (b) and/or the  “first conveying system” in part (f).

(K)	Claim 25 recites “The process of claim 24, wherein said SPFCH further comprises a cassette of folded containers and a mechanism for unfolding them”.  However, Claim 1, part (i) (from which Claim 25 depends through Claims 24 and 20) previously recited “a magazine holding foldable containers and an automatic container replacer mechanism designed to automatically open/unfold said foldable containers whenever a container is filled and needs to be replaced.  As such, it is unclear whether the “cassette” recited in Claim 25 is the same or a different structure from the “magazine” as recited in Claim 1, and whether the “mechanism for unfolding them” recited in Claim 25 is the same or a different structure from the “automatic container replacer mechanism” as recited in Claim 1.

(L)  	Claims 7-8, 11-12, 16-17, and 22-23 stand rejected under 35 USC 112(b) because of their dependence on independent Claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652